Citation Nr: 0502388	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
entitlement to service connection for a back disability 
pending at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.  He died in March 2002.  The appellant is the 
veteran's surviving child, who was a minor at the time of the 
veteran's death.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for entitlement 
to service connection for the cause of the veteran's death, 
and entitlement to accrued benefits based on a claim pending 
at the time of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such 
assistance includes making as many requests as necessary to 
obtain relevant records from a Federal department or agency 
until VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  The record establishes 
that the veteran died from lung cancer.  The appellant 
contends that the veteran's lung cancer was due to exposure 
to herbicides while serving in Vietnam.  The service 
personnel records associated with the veteran's claims file 
indicate that he received the Vietnam Service Medal, as well 
as the Vietnam Campaign Medal.   While such awards raise the 
possibility of service in Vietnam, they alone are not 
conclusive evidence of service in Vietnam.  Manual of 
Military Decorations and Awards, 6.5 (Department of Defense 
Manual 1348.33-M, September 1996).  Further, the veteran's 
service personnel records also only indicate that he served 
in Thailand during the Vietnam era.  There is no reference as 
to whether or not the veteran or his unit had duty or 
visitation in Vietnam.  See 38 C.F.R. § 3.313(a) (2004).  
Additionally, in a July 2002 Request for Information, the 
National Personnel Records Center (NPRC) indicated that it 
was unable to determine whether or not the veteran had in-
country service in Vietnam.  However, this is not sufficient 
to disprove service in Vietnam.  A note attached to the 
veteran's DA Form 20 states that, "[p]er page 175 of Vietnam 
Order of Battle 91st Eng. Co. was not assigned in RVN!"  The 
Board notes, however, that such page or document is not a 
part of the claims folder.  Also, records, including unit log 
records, after action reports, lessons learned reports, and 
quarterly unit reports, are necessary to properly determine 
whether the veteran ever had duty or visitation in Vietnam.  
As such, the Board finds that the veteran's entire military 
administrative file should be obtained.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Obtain a copy of "page 175 of 
Vietnam Order of Battle 91st Eng. Co," as 
referenced above, and associate it with 
the claims folder.  Contact the National 
Personnel Records Center to verify 
whether or not the veteran (who was a 
member of the 91st ENGR CO) had duty or 
visitation in Vietnam.  The veteran's 
entire military administrative file, 
including unit log records, after action 
reports, lessons learned reports, and 
quarterly unit reports, for the period 
from June 1967 to September 1968, should 
be obtained and associated with the 
claims folder.

2.  When the above action has been 
accomplished, the RO must readjudicate 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the 
appellant and her representative should 
be provided a supplemental statement of 
the case on all issues in appellate 
status and be afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	



_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




